Citation Nr: 1439156	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  13-23 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to non-service-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel



INTRODUCTION

The Veteran had recognized service as a Special Philippine Scout from May 1946 to March 1959.  The Veteran died in November 2007.  The appellant is the Veteran's surviving spouse. 

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which, in pertinent part, denied the appellant's claim for non-service-connected burial benefits. 

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2007 and was cremated.  

2.  The appellant's application for non-service-connected burial benefits was received in November 2008.  

3.  The Veteran was not receiving any VA compensation or pension benefits at the time of his death, there was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death, the Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty, the Veteran's body was not unclaimed, and the appellant paid all funeral expenses.

4.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of non-service connected burial benefits have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1600-3.1610 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Such notice is not required in this case because the benefits sought are authorized in Chapter 23 of Title 38, United States Code.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the VCAA are relevant to a different Chapter of Title 38 and do not apply to benefits under Chapter 23).

Non-Service-Connected Burial Benefits

The appellant, who is the Veteran's surviving spouse, is seeking non-service connected burial benefits.  The Veteran died in November 2007 and was cremated.  While the appellant claimed the cost of funeral services totaled $2,518.96, only $2,248.69 of the funeral expenses have been verified through documentation submitted by the appellant.  The appellant claims that, because the Veteran had recognized service as a Special Philippine Scout, she should be entitled to non-service-connected burial benefits.  While the Board has considered the appellant's contentions, the non-service-connected burial benefits requested are not permitted as a matter of law.  

A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600.  Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1600(a).  Here, the appellant filed a claim for service connection for the cause of the Veteran's death in November 2008 that was originally denied in January 2009.  Upon receipt of additional evidence, the RO reconsidered the claim and continued the denial in July 2009 and September 2009 rating decisions.  The appellant did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period; therefore, the decision became final.  38 C.F.R. §§ 3.104, 20.1103 (2013).  Further, there is no other indication in the record that the Veteran's death was related to service.  As such, these provisions are inapplicable. 

If a veteran's death is not service connected, payment of a burial allowance may also be made, provided that one of the following four conditions is met: (1) the deceased veteran served during a period of war and was discharged or released from active service for a disability, no next of kin or other person is claiming the body, and there are insufficient resources in the veteran's estate to cover burial and funeral expenses; (2) at the time of death, the veteran was in receipt of compensation (or but for the receipt of military retired pay the veteran would have been in receipt of VA compensation); (3) at the time of death, the veteran was in receipt of pension; or (4) the veteran had an original or reopened claim pending for either pension or compensation at the time of death, and there was on the date of death sufficient evidence in the claims file to have supported an award.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b)(1), (2), (3).

Alternatively, a burial allowance may be paid if a veteran dies from non-service-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605. 

An application for non-service-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A.    § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. 	 § 3.1601(a).

Here, the appellant's claim for reimbursement of non-service-connected burial benefits was timely filed in November 2008; however, the Board finds that the criteria for payment of non-service-connected burial benefits under 38 C.F.R. 	 § 3.1600(b) have not been met.  Specifically, the Veteran had not been granted service connection for any disability at the time of his death, and he was not receiving any VA compensation or pension benefits.  Further, the evidence does not reflect that there was an original or reopened claim for either benefit pending at the time of his death, nor does the appellant claim that any such claim was pending.  Additionally, the Veteran was not discharged or released from active service for a disability incurred or aggravated in the line of duty.  The Veteran's body was not held by a State, and the appellant claimed his body.

The record further shows that the Veteran died from non-service-connected causes at a private nursing care facility, not at a VA facility, hospital, nursing home, or domiciliary care.  The Veteran did not have prior authorization by VA to travel to or for admittance to the private hospital at the time of his death.  
The Board acknowledges the Veteran's honorable military service and the financial burden imposed on the appellant by the Veteran's burial expenses; however, entitlement to non-service-connected burial benefits is prefaced on specific statutory and regulatory requirements, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to non-service-connected burial benefits is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


